DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicole Kramer on 10/28/2021.

The application has been amended as follows: 
	Claims 5, 6, 15, and 16 have been rejoined.
Claims 19 and 20 have been cancelled.
	Claim 1 has been replaced with the following -- A prosthesis having a radially expanded configuration and a radially compressed configuration, the prosthesis comprising: an inner frame including a tubular scaffold of interconnected struts, an apex being formed between a pair of struts of the interconnected struts, wherein an infolding longitudinal segment of the tubular scaffold includes a series of longitudinally aligned apices, the infolding longitudinal segment of the inner frame extending parallel to a longitudinal axis of the inner frame, wherein when the prosthesis is in the radially compressed configuration, the infolding 
	Claim 2 has been replaced with the following -- The prosthesis of claim 1, wherein the inner frame further includes an outfolding longitudinal segment that includes a second series of longitudinally aligned apices, the outfolding longitudinal segment of the inner frame extending parallel to the longitudinal axis of the inner frame, wherein when the prosthesis is in the radially compressed configuration, the outfolding longitudinal segment folds radially outwards such that the second series of longitudinally aligned apices of the outfolding longitudinal segment is disposed radially outward of the remainder of the inner frame;
wherein the outer frame further includes an outfolding longitudinal segment that includes a second series of longitudinally aligned apices, the outfolding longitudinal segment of the outer frame extending parallel to a longitudinal axis of the outer frame, wherein when the heart valve prosthesis is in the radially compressed configuration, the outfolding longitudinal 
	Claim 3 has been replaced with the following -- The prosthesis of claim 2, wherein the inner frame includes a plurality of infolding longitudinal segments and a plurality of outfolding longitudinal segments and wherein the outer frame includes a plurality of infolding longitudinal segments and a plurality of outfolding longitudinal segments, each outfolding longitudinal segment of the outer frame being radially aligned with an outfolding longitudinal segment of the inner frame.--
	Claim 4 has been replaced with the following -- The prosthesis of claim 3, wherein the plurality of infolding longitudinal segments of the inner frame and the plurality of outfolding longitudinal segments of the inner frame alternate and fold in a pleated configuration, and wherein the plurality of infolding longitudinal segments of the outer frame and the plurality of outfolding longitudinal segments of the outer frame alternate and fold in a pleated configuration.--
	Claim 5 has been replaced with the following -- The prosthesis of claim 3, wherein the plurality of infolding longitudinal segments of the inner frame and the plurality of outfolding longitudinal segments of the inner frame alternate and fold in a sawtooth configuration, and wherein the plurality of infolding longitudinal segments of the outer frame and the plurality of outfolding longitudinal segments of the outer frame alternate and fold in a pleated configuration.--

Claim 7, line 2, the phrase “coupled to the frame” has been replaced with --coupled to the inner frame--
Claim 9, line 2, the phrase “the frame” has been replaced with --the inner frame--
Claim 10, line 2, the phrase “the frame” has been replaced with --the inner frame--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN SCHILLINGER whose telephone number is (571)272-6652. The examiner can normally be reached Monday-Friday 9 a.m.-5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/ANN SCHILLINGER/Primary Examiner, Art Unit 3774